People v Miller (2018 NY Slip Op 06568)





People v Miller


2018 NY Slip Op 06568


Decided on October 3, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 3, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
RUTH C. BALKIN
BETSY BARROS
HECTOR D. LASALLE, JJ.


2005-02628
 (Ind. No. 4233/03)

[*1]The People of the State of New York, respondent,
vQuashon Miller, appellant.


Quashon Miller, Napanoch, NY, appellant pro se.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove, Jodi L. Mandel, and Julian Joiris of counsel), for respondent.
Paul Skip Laisure, New York, NY (David P. Greenberg of counsel), former appellate counsel.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated November 18, 2008 (People v Miller, 56 AD3d 693), affirming a judgment of the Supreme Court, Kings County, rendered February 8, 2005.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
MASTRO, J.P., BALKIN, BARROS and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court